DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the papers filed on 05/19/2022.
Currently, claims 1, 3-8, 11-15, 21-32 are pending.
Claims 3, 6, 11-13, and 22 are withdrawn because they are directed to non-elected species.
Claims 1, 4-5, 7-8, 14-15, 21, 23-26, and 27- 32 are under the examination. 
Claims are examined under elected species of protein detection, amount of biomarker (e.g. protein expression levels), COPD and a combination of biomarkers (IL13, IL1B and TNF).
3.	All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
4.	Any objections and rejections not reiterated below are hereby withdrawn.
a.  The claim objection has been withdrawn in view of the amendments for claims 3, 11 and 22.
b.	The 102-rejection anticipated by Cao has been withdrawn in view of the amendments.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 1, 4-5, 7-8, 14-15, 21, and 23-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Claims 1 and 21 are independent claims. Claims 1 and 21 recite “a method of detecting biomolecules in an in individual with chronic obstructive pulmonary disease (COPD)”.
Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claims 1 and 21 are directed to the methods of detecting biomolecules that comprise determining the differences between detected level of each of IL13, IL1B and TNF, and a predetermined control value of each of these three biomolecules. This method step show comparing two values, detected level of each of the biomolecules with its control value. This method step of comparing could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) [MPEP 2106.04(a)]. That is a mental process. Therefore, the claims are directed to at least once exception which is termed an abstract idea. (Step 2A, Prong 1: YES).
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. Claims 1 and 21 do not recite elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exception that apply or use the judicial exceptions. The element in the claim 1 recites obtaining a sample from an individual, does not integrate the judicial exception because it is a data gathering step. Therefore, this method step fails to meaningfully limit the judicial exception. (Step 2A Prong 2: No) 
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. 
Claim 1 recites the method step of obtaining a sample from an individual. Claim 1 and its dependent claims 4-5, 8, 14 are directed to the method of detecting the biomarkers associate with COPD, that comprises measuring amount or expression of biomolecules (i.e. protein). Claim 21, 23-24, and 29-30 are directed to using one or more laboratory techniques (i.e. immunoassays or mass spectrometry analysis) to determine the level of protein, and claims 26, 28 are directed to using the predetermining control levels from healthy individual (subject with no detected/detectable lung pathology).
However, these methods well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Cao et al. The Journal of International Medical Research; 2012; 40: 2231 – 2242; Eickmeier et al. Cytokine; 2010; 50: 152–157; Pastor et al. Int. J. Mol. Sci.; 2013; 14: 3440-3455; Zhang et al. Int. J. Mol. Sci.; 2013; 14: 15479-15509 (Review); Rovina et al., Hindawi Publishing Corporation, Mediators of Inflammation; 2013; Article ID 413735: Page 1-9 (Review)]. For example, Cao et al. teaches measuring 40 inflammatory mediators including IL-1β (IL1 beta OR IL1B), tumor necrosis factor (TNF)-α, IL4, IL2, IL10, Interferon gamma (IFN- gamma), and CXCL8 (IL8 OR Interleukin 8) in sera from COPD patients and healthy controls via a biotin label-based cytokine antibody array (see p 2233 col 2 para 3, abstract). Eickmeier et al. teaches detecting the concentrations of 9 different cytokines/chemokines including IL-1b, IL-13, and TNF-α in the sputum samples (i.e. liquid sample) via a cytometric bead array (CBA) technology (i.e. an immunoassay as a multiplex assay for measuring proteins) (see abstract, p 153 col 1-2, Table 1).
Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). `
The claims are not directed to patent eligible subject matter. 
Claims 7 and 15, further limit the sample; and Claims 25 and 32, further limits the individual. Thus, the limitations of the claims only serve to narrow the scope of the claims. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. Thus, the claims are not directed to patent eligible subject matter.

Response to Argument
The response traverses the rejection on pages 16-19 of the remarks mailed on 05/19/2022.
The response indicates amending the claims 1 and 21; and asserts that the amended claims 1 and 2 are not directed to any judicial exception because detecting and determining method steps recited in the amended claims 1 and 21, respectively involve performing a laboratory technique. The response further asserts the analysis of Step 2A Prong 2 for improvement argument referring MPEP 2106.04(d) (I and II) (see page 18); and a difference in levels of each of three recited biomolecules compared to c control results in a method is other than what was well-understood, routine and conventional under Step 2 B analysis (see page 19).
The amendments overcome prior 101 rejection and this is a new ground of 101 rejection necessitated by the amendment. 
Additionally, the arguments directed to Step 2A Prong 2 and Step 2 B are thoroughly reviewed and they are found persuasive because the specification does not describe the invention such that the improvement would be apparent to one of ordinary skill in the art, nor specification does not set forth an improvement in technology [see MPEP 2106.04(d) (1), Alice/Mayo test and MPEP2106.05 (a)]. In addition, the argument does not point out which part of the invention (either in the claims or the specification) clearly shows the improvement. The specification does not disclose any data with three recited marker that show the improvement. As described in the rejection above, prior art teaches all the method steps of the claims and the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 4-5, 7-8, 14-15, 21, 23, 25-26, and 28-29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Eickmeier (Eickmeier et al. Cytokine; 2010; 50: 152–157).
With regard to independent claims 1 and 21, Eickmeier teaches a method of detecting a complex biomarker profile in order to characterize specific inflammatory patterns in sputum of patients with COPD and healthy controls, and analyzing the concentrations of the biomarkers comprising IL-1β, IL-13, and TNF-α (see abstract, p 153 col 1-2).\
Particularly, Eickmeier teaches detecting the differential concentrations of 9 different cytokines/chemokines including IL-1β, IL-13, and TNF-α in the sputum samples (i.e. liquid sample) in COPD subjects in comparison to healthy controls subjects (thus the subjects are not having COPD, no detected/detectable lung pathology) via a cytometric bead array (CBA) technology (i.e. an immunoassay as a multiplex assay for measuring proteins) (see abstract, p 153 col 1-2, Table 1). Eickmeier teaches detecting the protein expression level of each of IL-1β, IL-13, and TNF-α in sputum sample (i.e. liquid sample) differs from the predetermined control value obtained from the healthy subjects (p 153 col 2, Figure 1-2, Table 2). (Limitations of claims 4-5, 7-8, 14-15, 23, 26, and 28-29)
Claims 1 and 21 only require detected level of each of the IL-1β, IL-13, and TNF differs from a predetermined control value of each of IL-1β, IL-13, and TNF, as determined from an individual who does not have COPD. In this regard, Eickmeier teaches observing a significant different value of tested biomarkers in COPD compared to that of healthy controls (p 153 col 2 para 5-6, p 155 col 1 para 1, Figure 1-2). For example, observing a significant different value of IL-13 and TNF in COPD patients compared to the healthy control group (p 155 col 1 para 1, Figure 1-2).  Eickmeier teaches detecting IL-1β levels in COPD patients that differ from IL-1β levels in healthy control subjects as shown in Figure 1 A. 
Accordingly, Eickmeier teaches all the limitations of the claims.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 24-25, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Eickmeier (Eickmeier et al. Cytokine; 2010; 50: 152–157), in view of Pastor (Pastor et al. Int. J. Mol. Sci.; 2013; 14: 3440-3455).
With regard to independent claims 1 and 21, from which claims 30 and 32, and 24-25, respectively depend from, Eickmeier teaches detecting the differential concentrations of 9 different cytokines/chemokines including IL-1β, IL-13, and TNF-α in sputum samples (i.e. liquid sample) obtained from COPD subjects in comparison to healthy controls subjects (thus the subjects are not having COPD, no detected/detectable lung pathology) via a cytometric bead array (CBA) technology (i.e. an immunoassay as a multiplex assay for measuring proteins) (see abstract, p 153 col 1-2, Table 1). Eickmeier teaches detecting the protein expression level of each of IL-1β, IL-13, and TNF-α in sputum sample (i.e. liquid sample) differs from the predetermined control value obtained from the healthy subjects (p 153 col 2, Figure 1-2, Table 2). 
Eickmeier teaches observing a significant different value of tested biomarkers in COPD compared to that of healthy controls (p 153 col 2 para 5-6, p 155 col 1 para 1, Figure 1-2). For example, observing a significant different value of IL-13 and TNF in COPD patients compared to the healthy control group (p 155 col 1 para 1, Figure 1-2).  Eickmeier teaches detecting IL-1β levels in COPD patients that differ from IL-1β levels in healthy control subjects as shown in Figure 1 A.
With regard to claims 25 and 32, Eickmeier teaches that cigarette smoking is the main pathological driver of COPD; and other factors including particulates in environmental pollution and exposure to biomass combustion, which may explain why some patients who develop COPD are never-smokers (see p 152 col 2). Eickmeier teaches performing the method in COPD patients and comparing the data with non-smoking healthy subjects as controls (see p 153 col 1 para 3). This teaching of Eickmeier shows that the COPD patients may include having an exposure with smoking; or other types of exposure related to environmental pollution or biomass combustion. The smoking (e.g. tobacco smoke) is known to cause cancer, thus, smoking is considered as exposed to inhaled carcinogens. 
With regard to claim 25, Eickmeier does not teach that COPD patients are previously exposed to inhaled carcinogens, although it can be considered having smokers among COPD patients (i.e. having exposure to inhaled carcinogens) because non-smokers without COPD are served as control group in the method.
With regard to claims 24 and 30, Eickmeier does not teach measuring protein levels in the samples from COPD patients using mass spectrometry analysis.
Pastor teaches a method of detecting protein biomarkers in bronchoalveolar lavage (BAL) in COPD patients to determine the increase risk of developing lung cancer (abstract, p 3448 para 3). 
Pastor teaches observing lung cancer and COPD commonly coexist in smokers and recognizing cigarette smoking as the most important causative factor of COPD and it is associated with more than 90% of lung cancer cases (see abstract, p 3441 para 1). Pastor teaches that COPD is also a major independent risk factor for lung carcinoma, among long-term smokers (p 3441 para 1). Pastor teaches detecting protein biomarkers in BAL obtained from COPD patients, lung cancer patients and control group (without COPD or lung cancer) in the method (see abstract, p 3448 para 3, Table 1). Pastor teaches having smokers and ex-smokers among COPD patients in the method. The teachings of Pastor show having COPD patients who were smokers or ex-smokers, in this regard, the COPD patients were exposed to inhaled tobacco smoke that is a known carcinogen.  (Limitation of claims 25 and 32)
Pastor teaches measuring protein expression in BAL samples obtained from the COPD patients and control group via separating the proteins into spots by two dimensional polyacrylamide gel electrophoresis (2D-PAGE) and examining by matrix-assisted laser desorption/ionization time of flight mass spectrometry (MALDI-TOF/TOF) (see abstract, p 3442 para 1, p 3448 para 3 through p 3450, Table 2). (Limitation of claims 24 and 30)
Pastor teaches identifying a total of 123 protein spots and observing 40 protein spots exhibiting a significant difference between COPD group and the control group (see p 3442 para 1, p 3443, Table 2, Figure 1-3).
Therefore, it would have been prima facie obvious to one having ordinary skills in the art prior to the filing date of the invention, to have included the method of analyzing protein biomarkers using mass spectrometry in COPD patients who had history of smoking, as taught by Pastor, in the method of Eickmeier. Eickmeier teaches detecting a complex biomarker profile in order to characterized specific inflammatory pattern through inflammatory mediators (e.g. IL-13, IL1B and TNF protein concentrations) in sputum samples from COPD patients. Eickmeier teaches measuring the protein concentrations of these biomarkers only using immunoassay, not using mass spectrometry. Eickmeier does not describe that COPD patients are previously exposed to inhaled carcinogens, as described above. Thus, it would have been obvious to one having skill in the art, to have examined protein expression using mass spectrometry, as taught by Pastor in the method of Eickmeier, because having a combined proteomics and mass spectrometry methodologies would have contributed in a significant way to provide a better understanding of protein modifications corresponding to inflammatory mediators occurring in the sputum samples obtained from COPD patients under different physiological and pathological conditions. Further, it would have been obvious to one having skill in the art, to have included COPD patients who had history of smoking, as taught by Pastor in the method of Eickmeier, in to order to determine the risk of lung cancer in these patients. 
11. 	Claims 1, 4-5, 7-8, 14-15, 21, 23, 25-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (Cao et al. The Journal of International Medical Research; 2012; 40: 2231- 2242) in view of Eickmeier (Eickmeier et al. Cytokine; 2010; 50: 152–157).
With regard to independent claims 1 and 21, Cao teaches a method of measuring differential levels of inflammatory cells and mediators in COPD subjects compared to healthy control subjects (see p 2232 col 1 para 3 through col 2). Cao teaches obtaining sputum and blood samples from the COPD subjects and healthy subjects; extracting sputum from the saliva and collecting serum from the blood samples; and measuring inflammatory mediators in the samples (see p 2232 col 1-2, p 2233 col 1-2).
Particularly, Cao teaches measuring differential levels of inflammatory mediators including TNF in sputum and serum samples of COPD subjects compared to healthy subjects (that is no COPD, no detected/detectable lung pathology) via ELISA (enzyme-linked immunosorbent assay, and detecting protein expression levels of TNF in COPD subjects differ from that of healthy controls (see p 2233 col 2 para 2, abstract, Table 1, Figure 1 A, Figure 2, p 2235 col 2 para 1). Cao teaches measuring differential protein levels of 40 inflammatory mediators including IL-1β (IL1 beta OR IL1B) and TNF in sera from COPD patients and healthy controls (that is no COPD, no detected/detectable lung pathology) via a biotin label-based cytokine antibody array) (see p 2233 col 2 para 3 through p 2234 col 1-2, abstract). Cao teaches detecting protein expression levels of IL-1β and TNF in COPD subjects that differ from IL-1β and TNF levels of healthy control subjects (see p 2235 col 1 para 1, Figure 1 B, Figures 2-3 B). (Limitation of claims 4-5, 7-8,14-15, 23, 26, 28-29).
With regard to claims 1 and 21, Cao does not teach detecting IL13 in the method. 
The teachings of Eickmeier as applied to claims 1, 4-5, 7-8, 14-15, 21, 23, 25-26, and 28-29 above, are fully incorporated here. 
Briefly, Eickmeier teaches detecting the differential concentrations of 9 different cytokines/chemokines including IL-1β, IL-13, and TNF-α in sputum samples (i.e. liquid sample) obtained from COPD subjects in comparison to healthy controls subjects (thus the subjects are not having COPD, no detected/detectable lung pathology) via a cytometric bead array (CBA) technology (i.e. an immunoassay as a multiplex assay for measuring proteins) (see abstract, p 153 col 1-2, Table 1). Eickmeier teaches detecting the protein expression level of each of IL-1β, IL-13, and TNF-α in sputum sample (i.e. liquid sample) differs from the predetermined control value obtained from the healthy subjects (p 153 col 2, Figure 1-2, Table 2) 
Claims 1 and 21 only require detected level of each of the IL-1β, IL-13, and TNF differs from a predetermined control value of each of IL-1β, IL-13, and TNF, as determined from an individual who does not have COPD. In this regard, Cao teaches observing protein expression levels of both IL-1β and TNF in samples of COPD subjects differ from that of healthy control subjects as described above. 
Eickmeier teaches observing a significant different value of tested biomarkers in COPD compared to that of healthy controls (p 153 col 2 para 5-6, p 155 col 1 para 1, Figure 1-2). For example, observing a significant different value of IL-13 and TNF in COPD patients compared to the healthy control group (p 155 col 1 para 1, Figure 1-2).  Eickmeier teaches detecting IL-1β levels in COPD patients that differ from IL-1β levels in healthy control subjects as shown in Figure 1 A. 
Therefore, it would have been prima facie obvious to one having ordinary skills in the art prior to the filing date of the invention, to have modified the method of Cao, so as to have included detecting protein expression level IL-13 in COPD subjects as taught by Eickmeier. Cao teaches using both sputum and serum samples to detect differential protein expression levels of inflammatory mediators including IL-1β and TNF in COPD subjects compared to healthy controls, however Cao does not teach detecting IL-13. Eickmeier teaches observing IL-13 expression corresponds to COPD (Figure 1, p 155 col 1 para 1). Further, Eickmeier that IL-13 was significantly increased in COPD patients compared to healthy control group (p 155 col 1 para 1). Thus, it would have been obvious to one having skill in the art to have included IL-13 in investigating inflammatory mediators for COPD patients in the method of Cao, in order to provide a better understanding of specific biomarker profile for patients with COPD. 
Response to Argument
The response traverses the rejection on pages 20-22 of the remarks mailed on 05/19/2022.
The amendments overcome 102 rejection anticipated by Cao. The rejection has been modified as 103 rejection over Cao in view of Eickmeier.
102 (a) (1) Rejection as anticipated by Eickmeier
The response asserts that Eickmeier fails to teach each and every element of claims 1 and 21 in the specific recited arrangement (see page 20).
The response asserts that Eickmeier detects elevated levels of IL1B only in CF patients, not in COPD patients; and levels of IL1B in individuals with COPD are not different from a control value. 
The argument is reviewed and fully considered but not found persuasive. Claims 1 and 21 are directed to detecting a level of each of IL13, IL1B and TNF a sample from COPD individual differs from a predetermined control value for each of the IL13, IL1B and TNF from individual with no COPD. 
Claim 1 and 21 only require the detected level of each of the IL-1β, IL-13, and TNF differs from the control value. Thus, claims only require to detect “any difference” (increase or decrease) in detected value of the biomolecules in COPD in relation to an individual who does not have COPD. 
Eickmeier teaches observing detected levels of IL-13, IL-1B and TNF from a predetermined control value for each of them from an individual who does not have COPD (i.e. healthy control subjects), as described in the rejection. In addition, Eickmeier teaches that the levels of IL-1β in COPD patients and healthy control samples are clearly different as shown in Figure 1. In Figure 1 A, the detected levels between IL-1β in COPD patients and controls are not the same. The claims do not require to detect a significant difference between the level of the recited markers in COPD individual and the control.
The rejection is modified accordingly with the amendment and the rejection is maintained. Accordingly, the 103 rejection for claims 24-25 is maintained and claims 24-25, and new claims 30 and 32 are rejected over Eickmeier in view of Pastor.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 22, 2022